DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al. (US Patent Application Publication 2018/0253643, hereinafter referred to as Watts). 
As to claim 1, Buchanan teaches 1. An apparatus comprising: a plurality of first devices; a plurality of second devices; and a plurality of first flow controllers connecting the plurality of first devices and the plurality of second devices, wherein each flow controller m the plurality of first flow controllers is independently controlled from other flow controller in the plurality of first flow controllers. [Fig. 1; 100, 200, 300]
As to claim 2, Buchanan teaches 2. The apparatus as claimed in claim 1, wherein one of the plurality of first devices and/or one of the plurality of second devices is one of: a memristor device, a memristive device, a floating gate, a Phase Change 
As to claim 3, Buchanan teaches 3. The apparatus as claimed in claim 1, further comprising: a plurality of third devices; a plurality of second flow controllers connecting the plurality of second devices and the plurality of third devices; and a first common ground line separating the plurality of first flow controllers and the plurality of second flow controllers, wherein each of the plurality of second flow controllers is independent of each of the plurality of first flow controllers. [Fig.3; 500 for example]
As to claim 4, Buchanan teaches 4. The apparatus as claimed in claim 3, further comprising: a plurality of fourth devices; a plurality of third flow controllers connecting the plurality of the third devices and the plurality of the fourth devices; and a second common ground line separating the plurality of the second flow controllers and the plurality of the third flow controllers, wherein each of the plurality of third flow controllers is independent of each of the plurality of second flow controllers. [Fig.3; 2000 for example]
As to claim 5, Buchanan teaches 5. The apparatus as claimed in claim 4, further comprising: a plurality of first metal layers; a plurality of second metal layers; and a signal source connecting to the plurality of first metal layers and the plurality of second metal layers, wherein the plurality of first metal layers and the plurality of second metal layers are formed in two ends of the plurality of second flow controllers. [¶0015 for example]
As to claim 6, Buchanan teaches 6. A method comprising: preparing an input signal to an apparatus, wherein the apparatus includes: a plurality of first devices, a plurality of second devices, a plurality of third devices, a plurality of fourth devices, a plurality of first flow controllers connecting the plurality of first devices and the plurality of second devices, a plurality of second flow controllers connecting the plurality of second devices and the plurality of third devices, and a plurality of third flow controllers connecting the plurality of the third devices and the plurality of the fourth devices; selecting one flow controller in the plurality of second flow controllers as a selected second flow controller; turning to ON state of one of the plurality of second devices and one of the pluralities of third devices that are in two ends of the selected second flow controller; and programming the selected second flow controller, wherein the plurality of second devices and the plurality of third devices are row-wise devices. [Fig. 1~4; ¶0015~20]
As to claim 7, Buchanan teaches 7. The apparatus as claimed in claim 6, wherein one of the plurality of first devices and/or one of the plurality of second devices is one of: a memristor device, a memristive device, a floating gate, a Phase Change Random Access Memory (PCRAM)  device, a Resistive Random-Access Memory (RRAM or ReRAM), a Magnetoresistive Random-Access Memory (MRAM), a Dynamic random-access memory (DRAM), a Static Random-Access Memory (static RAM or SRAM), or other devices with tunable resistance. [¶0015 for example]
As to claim 8, Buchanan teaches 8. An apparatus comprising: a plurality of first devices; a plurality of second devices; a plurality of third devices; a plurality of fourth devices; a plurality of first flow controllers connecting the plurality of first devices and the 
As to claim 9, Buchanan teaches 9. The apparatus as claimed in claim 8, further comprising: a first common ground line; and a second common ground line, wherein the first common ground line separates the plurality of second flow controllers and the plurality of third flow controllers, and/or the plurality of third flow controllers and the plurality of fourth flow controllers. [¶0040]
As to claim 10, Buchanan teaches 10. The apparatus as claimed in claim 9, wherein the second common ground line separates the plurality of second flow controllers and the plurality of third flow controllers, and/or the plurality of first flow controllers and the plurality of fourth flow controllers. [¶0040] 
Conclusion
Claims 1-10 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816